 



Exhibit 10.5
LICENSE AGREEMENT
     THIS AGREEMENT is entered into as of July 18th and effective as of July 1,
2005 (the “Effective Date”) by and between Micrus Endovascular Corporation
(“Micrus US”), a Delaware corporation whose principal office is at 610 Palomar
Avenue, Sunnyvale, California 94085, and Micrus Endovascular SA (“Licensee”), a
corporation organized under the laws of Switzerland whose principal office is at
En Chamard, 1442 Montagny-Pres-Yverdon, Switzerland (each a “Party” and
collectively, the “Parties”).
RECITALS
     WHEREAS, Micrus US and Licensee each undertakes a business in the medical
device industry, and each seeks to continue developing its business and
improving its operations;
     WHEREAS, Micrus US desires to grant to Licensee, and Licensee desires to
acquire from Micrus US, subject to the terms and conditions of this Agreement, a
license to make or have made, sell and support Licensed Products (as defined
below), and to otherwise develop and use the Licensed Technology (as defined
below); and
     WHEREAS, Micrus US and Licensee have entered into an Agreement for Sharing
Development Costs dated concurrently herewith (the “Cost Sharing Agreement”),
whereby the Parties agree to share the costs and benefits of further developing
the Licensed Technology after the Effective Date of this Agreement;
     NOW, THEREFORE, in consideration of the premises and of the mutual promises
hereinafter set forth, the Parties hereto agree as follows:

1.   DEFINITIONS

     For purposes of this Agreement, the following definitions shall apply to
the terms set forth below wherever they appear:

1.1   “Affiliate” of a Party means any entity controlled by, controlling or
under common control with such Party, where “control” means ownership, either
direct or indirect, of more than fifty percent (50%) of the equity interest
entitled to vote for the election of directors or equivalent governing body.

***Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

1



--------------------------------------------------------------------------------



 



1.2   “Brand Rights” means (a) all trade names, trademarks, service marks,
logos, Internet domain names or similar property that Micrus US uses, has
developed or has registered anywhere in the world, and any derivations of such
marks that are developed, used or registered prior to or as of the Effective
Date hereof; and (b) all customer lists, market surveys, customer and
transaction data, and other market or customer related intangible property or
goodwill that Micrus US has created, collected or acquired, or that either Party
creates, collects or acquires prior to or as of the Effective Date hereof.   1.3
  “Copyrights” means all copyright, unregistered design rights, and interests
therein, including, without limitation, all rights of authorship, use,
publication, reproduction, performance, transformation, moral rights and
ownership of copyrightable works, designs (other than registered designs and any
other copyright interest accruing under any copyright law or convention
throughout the world including the right to register or renew any copyright
interest.   1.4   “Fiscal Year End” means March 31, the last day of Micrus US’s
fiscal year.   1.5   “Global Brand Protocols” means procedures for use of the
Brand Rights as initially promulgated by Micrus US and as modified from time to
time pursuant to the Cost Sharing Agreement.   1.6   “Licensed Products” means
products made by or for Licensee or its Sublicensees that in whole or in part
incorporate, use or are made using the Licensed Technology.   1.7   “Licensed
Technology” means the following rights hereinafter described existing as of the
Effective Date: (a) all Patent Rights, Technical Information, Brand Rights, and
Copyrights (as such terms are defined in this Agreement), including without
limitation, all right, title and interest in the foregoing, and all devices,
patents, copyrights, hardware, software, trade secrets, proprietary techniques,
business models, processes, methods, applications, technical information,
documentation and other similar items that were conceived, discovered, owned,
licensed, or acquired by Micrus US or any of its Affiliates or agents prior to
or as of the Effective Date; and (b) any other intangible property rights as
defined in Treasury Regulation Section 1.482-4(b). For purposes of this
Agreement, Licensed Technology shall not include any “Developed Intangibles” as
that term is defined in the Cost Sharing Agreement.   1.8   “Patent Rights”
means (a) any and all issued patents, reissue or reexamination patents, patents
of importation, revivals of patents, revalidation patents, utility models,
certificates of invention, registrations of patents, or extensions thereof,
regardless of country or formal name; and (b) all U.S. and foreign utility and
design Patents, and published or unpublished regular patent and provisional
applications, including without limitation any and all applications of addition,
divisionals, continuations, continuations-in-part (“CIPs”), continuing
prosecution applications (“CPAs”), reexaminations, substitutions, extensions,

2



--------------------------------------------------------------------------------



 



    renewals, utility models, certificates of invention or reissues thereof or
therefor, invention disclosures and records of invention, and any license to
practice any of the foregoing.   1.9   “Quarterly Close Date” means June 30,
September 30 and December 31, or equivalent dates corresponding to the last day
of the fiscal quarters of Micrus US’s fiscal year, and also includes the Fiscal
Year End.   1.10   “Sublicensee” means any party to whom Licensee sublicenses or
transfers any portion of its rights under this Agreement to use the Licensed
Technology within one or more countries. As the context requires, the term
“Licensee” shall also include one or more of Licensee’s Sublicensees.   1.11  
“Technical Information” means any and all ideas, inventions, disclosures, design
rights, unpublished research and development information, manufacturing and
operating information, know-how, trade secrets and technical data, software,
process characterization data, and all documentation relating thereto in any
form including drawings, source code, plans, bills of material or sources of
information.   1.12   “Total Gross Revenues” means the total amount of revenues
received from third parties on orders for Licensed Products that are accepted by
Licensee plus all sublicensing royalties received by Licensee with respect to
Licensed Products, less the total amount thereon of credits, cash or trade
discounts actually given, freight charges paid by Licensee, fees paid by
Licensee for installation of the Licensed Products, and excluding import duties
and Federal, State and Local taxes, based on such sales, however designated,
paid by Licensee.   1.13   “Year” means each period between Fiscal Year Ends,
except the first Year shall begin on the Effective Date and end on March 31,
2006, and the final Year shall end on the date of termination of this Agreement.
  2.   LICENSE GRANTS   2.1   Licenses. Subject to the terms and conditions of
this Agreement, Micrus US hereby grants Licensee non-exclusive, perpetual
(subject to Article 7 below), worldwide (subject to Section 2.2 below) licenses
to:

  a.   use, develop, distribute, reproduce, publish, display, perform, modify
and transform the Licensed Technology;     b.   make, have made, use,
distribute, dispose of, offer to dispose of, sell, offer for sale, service, have
serviced, repair, have repaired, modify, have sold, import and have imported
Licensed Products; and

3



--------------------------------------------------------------------------------



 



  c.   use, promote and otherwise exploit the Brand Rights in compliance with
the Global Brand Protocols.

2.2   Retention of Rights. Notwithstanding the non-exclusive licenses granted to
Licensee under section 2.1 above, Micrus US retains the following exclusive
rights:

  a.   all rights to use the Patent Rights and Technical Information in
connection with manufacturing Licensed Products within the United States
(including production of parts and components and final assembly and test of
Licensed Products within the United States from parts and components procured
anywhere);

  b.   all rights to use the Licensed Technology in connection with selling
Licensed Products or providing services to customers with respect to Licensed
Products, which are installed in the United States.

2.3   Sublicenses. Licensee shall not have the right to sublicense or transfer
its rights hereunder in whole or in part to any person or persons, unless agreed
in writing by Micrus US in its sole and absolute discretion. Such sublicense or
transfer must be pursuant to a written agreement signed by both Licensee and
Sublicensee which has terms and restrictions at least as protective of Licensed
Technology as this Agreement.   3.   CONDITIONS   3.1   Ownership. Micrus US
owns all right, title and interest in and to the Licensed Technology. All rights
in the Licensed Technology not expressly granted hereunder (or accruing to
Licensee under the Cost Sharing Agreement) are reserved to Micrus US.   3.2  
Delivery. As expeditiously as possible, Micrus US shall deliver to Licensee such
documentation and other elements of the Licensed Technology, and such
representations of the Brand Rights, as necessary or appropriate for the
Licensee’s operations.   3.3   Quality Control. The Licensed Products sold by
Licensee shall meet the quality control standards and specifications established
from time-to-time by Micrus US, including any requirements of applicable
regulatory agencies worldwide for the manufacture and sale of Licensed Products,
as mutually agreed upon by the parties. Micrus US shall have the right, at its
expense, to audit Licensee’s quality control of Licensed Products from
time-to-time on a reasonable basis and on reasonable prior notice to Licensee.

4



--------------------------------------------------------------------------------



 



4.   ROYALTIES AND OTHER OBLIGATIONS   4.1   Royalties. In consideration for the
licenses and rights granted under Sections 2.1 and 2.3 of this Agreement,
Licensee shall pay royalties to Micrus US as a percentage of the Total Gross
Revenues of Licensee and its Sublicensees from sales of Licensed Products or
other use of the Licensed Technology (“License Revenues”) in accordance to the
royalty rate schedule in Exhibit A and the terms of this Article 4.   4.2  
Minimum Royalty. On or before each Fiscal Year End, Licensee shall estimate, in
good faith, the Total Gross Revenues expected for the following Year (“Estimated
Revenues”), and deliver to Micrus US a statement of Estimated Revenues.
Concurrent with delivery of such statement to Micrus US, Licensee shall pay
Micrus US a non-refundable minimum royalty (“Minimum Royalty”) based on such
Estimated Revenues at the royalty rate for that Year, specified in Exhibit A.  
4.3   Annual Settlement. On or before the first Quarterly Close Date of each
Year, Licensee shall pay Micrus US the excess of the total royalty due on the
actual amount of Total Gross Revenues for the prior Year (“Actual Revenues”) and
the Minimum Royalty paid with respect to that Year’s Estimated Revenues. In the
event Actual Revenues fall short of Estimated Royalties for any Year, the
difference shall be carried over and applied to subsequent years.   4.4  
Audits. Licensee shall keep and maintain complete and accurate written records
of the transactions underlying the royalties to be paid hereunder for at least
four (4) years in sufficient detail to permit ready verification of the
computation of the royalties payable hereunder, and shall allow Micrus US or its
designee to inspect and make extracts or copies of such records for the purpose
of ascertaining the correctness of such payments. If any examination and audit
discloses any deficiency, Licensee shall pay the deficiency plus interest
thereon at the U.S. prime rate to Micrus US on or before the next Quarterly
Close Date.   4.5   Annual Review. The royalty rate schedule in Exhibit A is
intended to be consistent with the arm’s length standard and, for the duration
of Licensee’s royalty obligation, shall be subject to review at each Fiscal Year
End to ensure that royalty rates continue to be commensurate with the income
attributable to the license. If such review determines that arm’s length royalty
rates differ from those on the existing schedule and that the difference is not
due to an extraordinary event, beyond the control of the Parties, that could not
reasonably have been anticipated, then the final royalty settlement for the
prior Year under Section 4.3 shall be adjusted to ensure that the total royalty
for that Year is arm’s length in accordance with Treasury
Regulation Section 1.482-4(f)(2)(E) (provided, however, that in no event shall
Licensee be entitled to a refund of the minimum royalty under Section 4.2). The
royalty rate schedule in Exhibit A shall be amended appropriately.

5



--------------------------------------------------------------------------------



 



4.6   Currency. Unless otherwise agreed by the Parties, all payments
contemplated hereby or made by the Parties in connection herewith shall be made
in the lawful currency of the United States of America. In making any
calculation hereunder, any amounts in currencies other than the U.S. dollar
shall be translated into U.S. dollars at the prevailing bookkeeping rate used by
Micrus US during the period in which the revenue or expense is recognized under
U.S. generally accepted accounting principles.

4.7   Netting of Amounts Payable. A netting of any amount payable under this
Agreement as against existing accounts payable and accounts receivable, whether
arising under this or any other agreement, shall be acceptable payment,
effective as of the date of the netting on the books of the Parties.   5.  
LIMITATION OF LIABILITY.

IN NO EVENT WILL MICRUS US, OR ITS DIRECTORS, OFFICERS, EMPLOYEES OR AFFILIATES,
HAVE ANY LIABILITY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER FOR BREACH OF
CONTRACT, TORT OR OTHERWISE, ARISING OUT OF OR RELATED TO THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO, LOSS OF ANTICIPATED PROFITS, OR LOSS OF USE, EVEN
IF MICRUS US HAS BEEN ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL
KNOW OF THE POSSIBILITY OF SUCH DAMAGES.

6.   CONFIDENTIAL INFORMATION   6.1   Obligations. The Parties acknowledge that,
from time to time, one Party (the “Disclosing Party”) may disclose to the other
Party (the “Receiving Party”) information which is marked as “proprietary” or
“confidential” or which would, under the circumstances, be understood by a
reasonable person to be proprietary and nonpublic (“Confidential Information”).
The Receiving Party shall retain such Confidential Information in confidence and
shall not disclose it to any third party without the Disclosing Party’s written
consent. Each Party shall use at least the same procedures and degree of care
which it uses to protect its own Confidential Information of like importance,
and in no event less than reasonable care.   6.2   Exceptions. Notwithstanding
the foregoing, Confidential Information will not include information to the
extent that such information:

  a.   was already known by the Receiving Party without an obligation of
confidentiality at the time of disclosure hereunder;

6



--------------------------------------------------------------------------------



 



  b.   was generally available to the public at the time of its disclosure to
the Receiving Party hereunder;     c.   became generally available to the public
after its disclosure other than through an act or omission of the Receiving
Party in breach of this Agreement;     a.   was subsequently lawfully and
independently disclosed to the Receiving Party by a person other than the
Disclosing Party;     b.   was independently developed by the Receiving Party;
or     d.   is disclosed pursuant to the order or requirement of a court,
administrative agency, or other governmental body, provided, however, that the
Receiving Party shall provide prompt notice thereof to enable the Disclosing
Party to seek a protective order or otherwise prevent such disclosure.

6.3   Contractors. Licensee may appoint one or more third party contractors
(each a “Contractor”) to assist Licensee in Licensee’s operations; provided,
however, that any such Contractor’s access to and use of the Licensed
Technology: (a) will only be permitted pursuant to a signed written agreement
between Licensee and such Contractor that contains terms at least as restrictive
as those set forth in this Article 6, (b) protects Micrus US’s proprietary
rights in the Licensed Technology to the degree set forth in this Agreement, and
(c) grants the Contractor no rights in the Licensed Technology or any
modification, or enhancement thereof.   7.   TERMINATION   7.1   Term of the
Agreement. The initial term of this Agreement shall be for one (1) year from the
Effective Date. Following the initial term, this Agreement shall continue in
force until such time that either Party gives written notice to the other to
terminate the Agreement. Such notice shall be no less then sixty (60) days prior
to the proposed termination date.   7.2   Immediate Termination Upon Notice for
Change in Control or Substantial Encumbrance. In the event that the direct or
indirect ownership of Licensee undergoes a change in control so that Licensee
and Micrus US cease to be Affiliates, or in the event that a substantial portion
of Licensee’s assets or the conduct of Licensee’s business shall be
substantially encumbered by extraordinary governmental action or by operation of
law, including bankruptcy or similar proceedings, Micrus US may, at its option,
terminate this Agreement effective immediately upon written notice given to
Licensee. For purposes of this paragraph, notice shall be effective when sent.

7



--------------------------------------------------------------------------------



 



7.3   Termination After Failure to Cure for Failure of Performance. If any Party
shall fail to perform any of its covenants contained in this Agreement or in the
Contract Manufacturing Services Agreement, Agreement for Sharing Development
Costs or Supportive Services Agreement between the Parties with the same
effective date, and shall fail to cure such default within sixty (60) days after
receipt of a notice from the other Party, the Party giving notice shall have the
right to terminate this Agreement immediately by giving written notice to the
other Party.   7.4   Effect of Termination. Upon any termination of this
Agreement, Licensee and all of its Sublicensees shall immediately cease to
exercise all rights and licenses to the Licensed Technology or the Brand Rights
granted under this Agreement. Within sixty (60) days of the date of termination,
Licensee shall, at the option of Micrus US, return or destroy any materials, or
copies of materials delivered to Licensee pursuant to Section 3.2 or Section
6.1. Licensee shall furnish Micrus US with a certificate signed by an executive
officer of Licensee verifying that the same has been done.   7.5   Final
Payment. Upon any termination, treating the date of termination as the final
“Fiscal Year End,” Licensee shall pay any royalties due to Micrus US pursuant to
Section 4.3 within sixty (60) days of termination. In the event Licensee or its
Sublicensees fail to promptly discontinue use of Licensed Technology or the
Brand Rights as required by Section 7.4, royalties shall continue to accrue in
accordance with Section 4 until use is actually discontinued. The continuation
of royalties under this Section 7.5 shall not prejudice or preclude the
availability of any other remedies available to Micrus US for Licensee’s breach
of this Agreement.   7.6   Treatment of Minimum Royalty. Upon any termination
other than a termination under Section 7.3 on account of Micrus US’s failure to
cure a default, Licensee shall forfeit the Minimum Royalty paid pursuant to
Section 4.2 of this Agreement and shall not be entitled to reimbursement of any
portion thereof. In the event of a termination under Section 7.3 on account of
Micrus US’s failure to cure a default, Licensee shall be entitled to
reimbursement of a ratable share of the Minimum Royalty if and to the extent
that Actual Revenues for the shortened Year fall short of the Estimated Revenues
used to determine the amount of the Minimum Royalty.   7.7   Survival. The terms
and conditions of the following provisions shall survive termination or
expiration of this Agreement: Articles 1, 5, 6 and 8, and Sections 3.1, 4.4,
7.4, 7.5 and 7.7. In addition, the termination or expiration of this Agreement
shall not relieve either Party of any liability under this Agreement that
accrued prior to such termination or expiration.

8



--------------------------------------------------------------------------------



 



8.   MISCELLANEOUS   8.1   Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of California, United
States of America, without giving effect to conflict of laws principles. The
Parties hereby expressly consent to the personal jurisdiction and venue of the
courts of California.   8.2   Waiver. Any waiver of the provisions of this
Agreement or of a Party’s rights or remedies under this Agreement must be in
writing to be effective. Failure, neglect, or delay by a Party to enforce the
provisions of this Agreement or its rights or remedies at any time will not be
construed and will not be deemed to be a waiver of such party’s rights under
this Agreement and will not in any way affect the validity of the whole or any
part of this Agreement or prejudice such Party’s right to take subsequent
action.   8.3   Amendments. This Agreement may not be altered or amended except
by a written agreement signed by both Parties.   8.4   Successors and Assignees.
This Agreement shall be binding upon and inure to the benefit of any entity that
is the successor to substantially all of the assets and businesses of either
Party. Neither Party may otherwise assign this Agreement without the other
Party’s written authorization.   8.5   Severability. If any provision in this
Agreement shall be found or be held to be invalid or unenforceable, then the
meaning of said provision shall be construed, to the extent feasible, so as to
render the provision enforceable, and if no feasible interpretation would save
such provision, it shall be severed from the remainder of this Agreement which
shall remain in full force and effect unless the severed provision is essential
and material to the rights or benefits received by any party. In such event, the
Parties shall use best efforts to negotiate, in good faith, a substitute, valid
and enforceable provision or agreement which most nearly affects the Parties’
intent in entering into this Agreement.   8.6   Entire Agreement. This Agreement
(including the Exhibit and any addenda hereto signed by both Parties) and the
other documents referred to herein, contain the entire agreement of the Parties
with respect to the subject matter of this Agreement and supersedes all previous
communications, representations, understandings and agreements, either oral or
written, between the Parties with respect to the subject matter.   8.7  
Relationship Between Parties. The Parties shall at all times and for all
purposes be deemed to be independent contractors and neither Party, nor either
Party’s employees, representatives, subcontractors or agents, shall have the
right or power to bind the other Party. This Agreement shall not itself create
or be deemed to create a joint venture, partnership or similar association
between the Parties or either Party’s employees, subcontractors or agents.

9



--------------------------------------------------------------------------------



 



8.8   Counterparts. The Parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the Party that
signed it, and both of which together constitute one agreement. The signatures
of both Parties need not appear on the same counterpart. The delivery of signed
counterparts by facsimile or email transmission that includes a copy of the
sending Party’s signature is as effective as signing and delivering the
counterpart in person.   8.9   Notices. Any notices required or permitted
hereunder shall be given in writing either (a) through personal delivery by
courier with tracking capabilities or otherwise, (b) by telecopy or other
electronic medium, or (c) by deposit in the mail. Any notice given using means
described in (a) or (c) of the preceding sentence shall be sent to the other
Party at the address set forth in the first paragraph of this Agreement or to
such other address as the Party has designated by notice given pursuant to this
Agreement. All notices shall be deemed given or made (x) on the date delivered
if delivered personally, by courier or otherwise, (y) on the date initially
received, if delivered by telecopy or other electronic medium, or (z) on the
third business day after it is mailed.

(The remainder of this page has been intentionally left blank)

10



--------------------------------------------------------------------------------



 



By their signatures, the authorized representatives of the Parties acknowledge
the Parties’ acceptance of this Agreement:

              Micrus Endovascular Corporation
 
       
 
       
 
  By:        /s/ John Kilcoyne
 
       
 
            Printed Name: John Kilcoyne
 
            Title: President and Chief Executive Officer
 
       
 
            Micrus Endovascular SA
 
       
 
  By:        /s/ Beat Merz
 
       
 
            Printed Name: Beat Merz
 
            Title: President and Administrator
 
       
 
  By:        /s/ Francois Requin
 
       
 
            Printed Name: Francois Requin
 
            Title: Administrator

11



--------------------------------------------------------------------------------



 



EXHIBIT A
ROYALTY RATE SCHEDULE

              Beginning Date   Ending Date   Annual Royalty Rate
[***]
  [***]       [***]  
[***]
  [***]       [***]  
[***]
  [***]       [***]  
[***]
  [***]       [***]  
[***]
  [***]       [***]  
[***]
  [***]     [***]  

These royalty rates shall apply to the calculation of the Minimum Royalty as
provided in Section 4.2 of the License Agreement unless the Parties adopt a
different royalty rate schedule by amending this Exhibit A.
*** Confidential Treatment Requested

12